Citation Nr: 9933457	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated at 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to May 
1970.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the 30 
percent evaluation for PTSD was continued.  During the 
appeal, the RO assigned a 70 percent evaluation for the 
veteran's PTSD.  Nonetheless, the veteran's appeal concerning 
this issue remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected PTSD is currently 
manifested by occupational and social impairment with 
deficiencies in the areas of work, family relations, 
judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an evaluation higher than 70 percent 
evaluation for PTSD have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in April 1996 
originally granted service connection for PTSD, based on a 
January 1996 VA examination report in which PTSD was 
diagnosed.  The examiner then assigned a Global Assessment of 
Functioning (GAF) score of 70.  The veteran complained of 
insomnia, anger and irritability, hypervigilance, increased 
startle response, intrusive memories, nightmares occurring 
four to five times per year, flashbacks of a friend who died 
and with whom the veteran holds conversations, flashbacks 
triggered by seeing an apple with a worm in it, or a road 
with potholes-these things remind him of the wounded and the 
dead he picked up in Vietnam.  He further reported he avoided 
thoughts and feelings associated with Vietnam, avoided being 
around large groups of people; and felt distant from his 
family.  The examiner observed the veteran to be oriented to 
person, place, and time, and to exhibit fair memory and 
appropriate mood and affect without evidence of depression, 
suicidal or homicidal thoughts, or overt psychotic 
manifestations.  Concerning his employment, the report shows 
the veteran reported he had been a tile setter for 24 years, 
a job that allowed him to work alone.  Recently, he had 
earned a truck driver's license and was at the time of the 
examination working as a long-distance truck driver.

In November 1996, the veteran requested an increase in his 
evaluation, which precipitated the current appeal.  A 
December 1996 VA examination is of record and shows 
additional subjective complaints of fear, sadness, and guilt.  
The veteran reported that prescribed medications help him 
sleep and decrease the number of dreams he has.  The examiner 
observed that the veteran continues to express himself well 
and that he exhibits grossly intact cognitive ability and 
memory, and improved insight and judgment.  Concerning his 
employment, the examiner noted that the veteran had recently 
lost his driver's license because he had been found driving 
under the influence of alcohol.  Subsequently, he had entered 
an inpatient alcohol dependence treatment program and was 
living there, apart from his family.  The report reflects a 
current GAF of 45.  The examiner, I. Lamont Casey, M.D., who 
had also conducted the January 1996 VA examination, stated 
that the veteran had made a good recovery in that he had 
stopped drinking and his PTSD symptoms had lessened, he had 
gained insight, and he felt better about himself.

VA inpatient and outpatient treatment records dated from 
November 1995 through December 1996 show that the veteran 
reported in November 1995 stating he had taken a shot at 
someone.  In September 1996, these records show he reported 
to the emergency room with suicidal and homicidal thoughts 
and a plan to kill the police officers who had arrested and 
ticketed him for driving under the influence.  The GAF score 
reflected on this intake entry is 31-35.  He voluntarily 
entered into a no-harm contract and returned for follow-up 
treatment, at which time he was hospitalized for alcohol 
dependence.  The balance of records reveal treatment with 
prescribed medications for such symptoms as flashbacks, 
obsessive memories of Vietnam, insomnia, irritability, 
avoidance, depression, and alcohol dependence.

The report of a December 1997 evaluation by Dr. David 
Anderson shows the veteran was observed to be alert and 
oriented, but that he exhibited an irritable mood and 
restricted affect.  Dr. Anderson found no indication of a 
thought disorder.  Rather, he noted the veteran's thoughts 
were organized and lucid.  The report reflects a current GAF 
of 60.  Concerning his employment, the physician indicated 
that the veteran had returned home, where he lived with his 
wife, and that he was working full time in tile, rock, and 
masonry.  Prior to this, he had worked part-time as a tile 
cutter.  Dr. Anderson stated that the veteran continued to 
receive treatment for and to recover from substance abuse, 
and that his psychosocial functioning had also improved.  
However, the physician noted that he was still experiencing 
"significant symptoms related to his diagnosis of PTSD, 
including intrusive recollections, irritability, anger, 
survival guilt and sleep impairment."

VA outpatient treatment records dated from December 1996 
through December 1997 show treatment with prescribed 
medications for PTSD symptoms as delineated above.  Entries 
dated in December 1996 and April 1997 reflect that he was 
stabilized on medications; yet, these records show that he 
continued to complain of insomnia.  In January 1997, he was 
diagnosed with sleep apnea.  The remainder of the entries 
reveal assessments of insomnia, PTSD, and depression.

A May 1998 VA examination report shows complaints of 
nightmares now occurring nightly, awakening him three to four 
times every night; intrusive thoughts occurring daily; 
flashbacks occurring three to four times a year, and 
increased symptoms of avoidance.  In addition to other 
previously reported complaints, he stated he now has 
difficulty concentrating.  The examiner observed the veteran 
to be alert and oriented to person, place, and time and to 
exhibit sad mood and constricted affect.  His thought 
processes were tangential and circumstantial but without 
paranoia or delusions.  Insight and judgment were limited.  
Concerning his employment, the veteran reported he is not 
currently working, but that he had worked four different jobs 
in the last year, the longest one lasting approximately three 
months.  He further reported that he had held nearly 40 jobs 
since his discharge from active service-a statistic, the 
examiner reported, confirmed by a Social Security 
Administration report the veteran produced at the evaluation.  
The veteran stated he had quit most of his jobs due to 
conflict with his superiors and/or co-workers who tried to 
tell him what to do.  He then reported he had sustained 
injury to his back in December 1997 and was subsequently 
fired from his job.  He expressed a desire to enter 
vocational rehabilitation, but was not sure he would be 
successful, given his past work history.  Concerning his 
social history, the veteran stated he has a good relationship 
with his wife and children, but described this from their 
perspective.  Regarding his perspective, he confessed he 
feels guilt and shame over his past behavior.  He stated he 
realized he has been the cause of significant trauma for his 
family.  The examiner, Kate Beiler, Psy.D., stated that the 
veteran is an active participant in his treatment and that he 
reports some improvement in his relationship with family 
members.  She noted, however, that "a careful review of this 
veteran's employment history revealed that he has been unable 
to keep a job for any sustained period of time."  The report 
reflects a GAF of 50.

Prior to this examination, the veteran submitted additional 
evidence, including the results of an August 1996 sleep 
study, and his work history.  The results of this study 
reflects the veteran woke 66 times during an approximately 
five and one half hour period, for a total of 96 minutes of 
wakefulness in 319 minutes in bed.  His work history shows 
that he has worked in approximately 56 jobs since 1974.

VA outpatient records dated from December 1997 to May 1998 
show treatment with prescribed medication for symptoms of 
PTSD as described above-particularly for increasing 
intrusive thoughts, flashbacks, nightmares, and sleeplessness 
approaching the anniversary of the final helicopter crash, in 
which his best friend had died.  Yet, these records also show 
a mixed diagnosis of sleep apnea and PTSD in January 1998 for 
the veteran's sleep disorder and, further, demonstrate 
changes in medication resulting in better sleep beginning in 
February 1998.  In April 1998, the records show awakenings 
during the night decreased to three times from six to eight, 
and actual sleep time of four to five hours per night.  An 
entry dated in April 1998 notes that the veteran is precluded 
from heavy work, secondary to his back disability.  A list of 
dates the veteran attended therapy is also of record, 
indicating that he has attended group therapy weekly from 
October 30, 1996 through July 29, 1997.

As above indicated, the RO increased the veteran's evaluation 
for his PTSD to 50 percent in June 1998-in part based on the 
May 1998 examination-with an effective date May 12, 1998, 
the date of the examination report.

In November 1998, the veteran and his wife testified before 
the local hearing officer sitting at the RO.  He averred he 
experiences the following symptoms of PTSD:  sleeplessness, 
nightsweats and nightmares occurring nightly, vivid memories 
of dead people, anger and short temper, impatience, loss of 
memory for everyday things, guilt, and visual hallucinations.  
He further testified that he can not stand to see bloody 
meat, meat with a vein visible in it, or holes in fruit and 
that his greatest fear is to sleep and dream of the last crew 
and his last crash (the crash in which his best friend died).  
However, he also stated that he sleeps better, now, on 
prescribed medication, waking two to five times per night and 
sleeping from three to four hours, and that while he 
continues to avoid people, he shops twice a year, volunteers 
to work with veterans at the VA hospital, and associates with 
other veterans from his therapy group.  His wife participates 
in some of these events.  The veteran's wife testified that 
her husband cannot sleep without prescribed medication, and 
that he has periods of depression-sometimes from physical 
pain and sometimes from memories of Vietnam that therapy has 
brought out.  She also stated he participates in few 
activities outside his treatment, and that he associates 
mainly with other veterans, either through the computer or at 
the VA.  She testified that his memory and ability to recall 
things are getting progressively worse, and that he is 
impatient and has a short temper.  Both the veteran and his 
wife submitted statements at the hearing, which essentially 
reiterate their testimony. 

In December 1998, the veteran underwent additional VA 
examination.  In addition to the complaints previously 
discussed, above, the veteran reported suicidal ideation, 
auditory and visual hallucinations, suspiciousness, and 
paranoia.  The examiner, Linda M. Smith, M.D., (Psychiatry 
Board Eligible) observed him to be alert and oriented to 
person, place, and situation.  However, he believed it was a 
month and a day earlier than it was in fact.  He spoke softly 
in a monotone and exhibited mild to moderately depressed mood 
with mild to moderately dysphoric and bland affect, mild 
hypervigilance, and mild distractibility.  Immediate recall 
was intact but after five minutes, he could recall none of 
the three items without help.  Remote memory, insight, and 
judgment were intact.  But he could accurately calculate 
serial sevens only to 72.  Dr. Smith noted his thought 
content was coherent and organized without looseness of 
association, tangentially, irrelevance, delusions, or 
evidence of any bizarre or psychotic thought disorder.  Eye 
contact, interpersonal contact, and spontaneity were 
initially poor, she indicated, but improved as the interview 
continued.  Concerning his employment, the veteran stated he 
has no tolerance or patience for any deviation from the 
building plan by the contractor or the owner.  Concerning his 
employment history, the physician noted it has not changed 
since the report of May 1998.  Concerning his social history, 
he reported he lives at home with his wife and is very 
isolated.  The examiner noted moderate impairment of home 
life due to irritability, need to isolate, and depression.  
The veteran reported he has one friend, a veteran of the 
Korean Conflict, with whom he is comfortable.  While he 
stated he has no outside activities or hobbies, he indicated 
he can drive and move about on his own, and that he does yard 
work during the day.  The report reflects a GAF of 40.

In response to specific questions concerning the veteran's 
condition and its impact on his employability, Dr. Smith 
indicated that the veteran is not employable as a tile cutter 
or in any other capacity because of his PTSD.

The Board notes that a VA examination for general medical was 
also conducted in December 1998, by Homayoun Saeid, M.D. 
(Internal Medicine Board Eligible).  The report of this 
examination reflects, in pertinent part, diagnoses of, inter 
alia, chronic lumbosacral musculoligamentous strain and 
degenerative disc without evidence of radiculopathy and right 
rotator cuff tendinitis with mild impingement, and an opinion 
that the veteran's lower back pain syndrome and right 
shoulder impingement had minimal impact on his employability.

Based on these findings, the veteran's testimony, and the 
medical evidence presented in the claims file overall, the 
hearing officer assigned a 70 percent evaluation for the 
veteran's service connected PTSD in March 1999, with an 
effective date of November 20, 1996, which is the date the 
veteran's claim for an increased evaluation was received.  
The hearing officer further referred to the RO the veteran's 
claim for total disability rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.  The RO granted this claim in an April 1999 
rating decision, effective November 20, 1996.

The veteran has appealed the assignment of a 70 percent 
evaluation for the service-connected PTSD and avers a 100 
percent evaluation is warranted.  However, the medical 
evidence of record does not show that the criteria for an 
evaluation higher than 70 percent for this condition are met. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

Under the general rating formula provided in 38 C.F.R. Part 4 
for mental disorders, a 70 percent evaluation for PTSD is 
warranted for "[o]ccupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  A 100 percent rating is 
afforded for "[t]otal occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  See 38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).

The veteran's representative contends, in its August 1999 
informal hearing brief, that the regulations governing the 
evaluation of mental disorders, as well as 38 C.F.R. 
§ 4.16(c), changed during the course of the veteran's appeal 
and argues that Karnas v. Derwinski, 1 Vet App. 308, 313 
(1991) applies.  ("[W]here a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to appellant should ... apply unless 
Congress provided otherwise or permitted the Secretary of VA 
[] to do otherwise and the Secretary did so.")  Yet, the 
Board notes that in the present case, the veteran's claim for 
an increased evaluation for his service-connected PTSD was 
dated by the veteran on November 15, 1996, and was received 
by the RO on November 20, 1996.

"[A]bsent some specific exceptions ... the effective date of a 
regulation must be 30 days after the date of publication of 
the adopted regulation in the Federal Register."  Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  The Secretary published 
the final version of the revised regulations governing the 
evaluation of mental disorders on October 8, 1996.  The 
Secretary assigned November 7, 1996 as the effective date for 
the revised regulations.  See 61 Fed.Reg. 52700 (October 8, 
1996).  This same revision affected 38 C.F.R. § 4.16 in that 
provision 38 C.F.R. § 4.16(c) was removed.  Id.  These 
revised regulations went into effect on November 7, 1996, 
before the veteran filed his claim.  Hence, Karnas, supra, 
does not apply in the present case.

The veteran contends, and he and his wife have testified, in 
essence, that the veteran is totally occupationally and 
social impaired due to his service-connected PTSD.  The 
medical evidence of record -- for example, the opinions of 
Drs. Smith and Saeid, which are quoted extensively above -- 
demonstrates that he is unable to work due to symptoms of his 
PTSD.  The RO has granted a total disability rating for 
individual unemployability based on the veteran's inability 
to obtain and retain gainful employment due to his service-
connected disabilities.  The April 1999 rating decision 
indicates that he has four service-connected disabilities.  
He is rated as zero percent disabled for all but one:  PTSD, 
which is rated as 70 percent disabling; and his combined 
rating for all service-connected disabilities is 70 percent.

While this would seem to support the grant of a 100 percent 
evaluation under the criteria, it does not.  The percentage 
ratings in the rating schedule represent the average 
impairment in earning capacity resulting from the rated 
disease or injury.  38 C.F.R. § 4.1 (1999).  The schedular 
criteria for a 100 percent rating in the General Rating 
Formula for Mental Disorders requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Although the veteran may be unable 
to work due to his PTSD symptoms, as reflected by the 100 
percent rating based on unemployability, he does not exhibit 
the symptoms listed in the rating schedule for the 100 
percent rating.

For example, although September 1996 entries in VA outpatient 
and inpatient treatment records show the veteran reported 
with suicidal and homicidal ideation, an entry in the 
outpatient records reveals he voluntarily signed the no-harm 
contract.  Thereafter, the medical evidence shows only one 
more additional reference to homicidal ideation, in June 
1998-when he stated he had violent thoughts but no plan or 
desire to act on them-and one more additional reference to 
suicidal ideation, in December 1998.  Despite these isolated 
references, none of the medical records describe him as a 
danger to himself or others.  Similarly, although the veteran 
was found to exhibit tangential and circumstantial thought 
processes in May 1998.  However, this is the only instance of 
such symptomatology presented in the medical evidence, the 
record as a whole does not indicate that he suffers gross 
impairment in thought processes or communication.  Likewise, 
while he was found to be confused as to the date in the 
December 1998, this symptom is nowhere else reported, and the 
record as a whole does not support a conclusion that he is 
disoriented to time or place.  And, while the veteran has 
reported flashbacks-unobserved by medical health care 
professionals but corroborated by his wife-the veteran has 
neither contended, nor has the medical evidence shown, that 
he has persistent delusions or hallucinations.  Moreover, the 
veteran himself has indicated, in May 1998, that flashbacks 
occur three to four times a year and, in October 1996, two to 
three times per year.  As to the other symptoms, the veteran 
has not contended-nor has the medical evidence shown-that 
he currently exhibits grossly inappropriate behavior; 
intermittent inability to perform activities of daily living; 
or memory loss for names of close relatives, own occupation, 
or own name.

Moreover, the evidence demonstrates that the veteran has 
attempted to work during the time period under appeal, and 
that he has done so successfully-albeit intermittently and 
for relatively short periods.  Furthermore, while the veteran 
remains isolated, he continues to live with his wife of 27 
years and to enjoy a good relationship with his family-
albeit he attributes this assessment to their perspective.  
In addition, he reported in December 1998 that he has one 
friend with whom he feels comfortable.  Finally, the 
veteran's testimony and statements, that of his wife, and the 
medical evidence establish that he participates in group 
therapy; that he attends events associated with the group, 
such as visiting the traveling Vietnam Memorial Wall; and 
that he attended at least the 1998 reunion, to which he 
brought his wife.  In brief, although his functioning at work 
and at home is impaired, total occupational and social 
impairment is simply not demonstrated.

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 70 percent are not met.  
Specifically, the most recent medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by no more than occupational and social 
impairment with deficiencies in the areas of work, family 
relations, judgment, thinking, and mood.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Diagnostic Code 9411provides a 
range of evaluations from noncompensable to 100 percent as 
delineated above.  However, as discussed above, the medical 
evidence simply does not reflect that the required 
symptomatologies are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case such that renders the 
application of the regular schedular criteria impractical.  
The veteran has sought treatment for his PTSD and the medical 
evidence, particularly the report written by Dr. Smith, 
indicates that his recovery will be prolonged.  Yet, the 
record does not show that he has required any other inpatient 
treatment than the initial treatment he received beginning in 
September 1996.  In addition, the medical evidence does not 
show that his outpatient treatment, including his group 
therapy, is of such frequency as to render the application of 
the rating schedule inadequate.  Moreover, while the evidence 
of record does establish that the veteran has been found to 
be unemployable due to his service-connected disabilities, of 
which PTSD is the only compensable one, the Board cannot find 
that the evidence of record establishes that the service-
connected PTSD, alone, interferes so markedly with the 
veteran's employment as to make application of the schedular 
criteria impractical.  As a whole, the evidence does not show 
that the impairment resulting solely from his PTSD alone 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected PTSD is adequately 
compensated by the rating assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.


ORDER

A rating greater than 70 percent for the service connected 
PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

